DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1: 
 The best prior art,  US 7722814 (Egawa), US 9088097 (Kim), and US 9281638 (McBroom), disclose a connection assembly, but fail to teach the details of a connection assembly adapted for a tomographic imaging system, comprising: a carrying platform comprising a rotatable component, a first circuit board and a connection component wherein the rotatable component comprises an opening, the first circuit board comprises a plurality of first conductive terminals, and the connection component is passed through the opening and connected to the first circuit board, wherein the rotatable component is configured to be driven by a rotor to rotate relative to the first conductive terminals and the connection component; and a holding bed comprising a holding component, a bearing and a second circuit board, wherein the holding component comprises an engaging portion and a space, the second circuit board is accommodated within the space and connected to the holding component through the bearing, and the second circuit board comprises a plurality of second conductive terminals, wherein the engaging portion and the rotatable component are detachably connected to each other so that the second conductive terminals are spatially corresponding to and electrically connected to the first conductive terminals.

Regarding claim 7: 
The best prior art,  US 7722814 (Egawa), US 9088097 (Kim), and US 9281638 (McBroom), disclose a connection assembly, but fail to teach the details of a tomographic imaging system, comprising: a frame body; a base slidably disposed on the frame body and comprising a rotor; a light generator disposed on the frame body; a connection assembly, comprising: a carrying platform connected to the base and comprising a rotatable component, a first circuit board and a connection component, wherein the rotatable component is connected to the rotor of the base and configured to be driven to rotate by the rotor, wherein the connection component is passed through an opening of the rotatable component and connected to the first circuit board and the base respectively, and the first circuit board comprises a plurality of first conductive terminals; and a holding bed comprising a holding component, a bearing and a second circuit board, wherein the holding component comprises an engaging portion and a space, the second circuit board is accommodated within the space and connected to the holding component through the bearing, and the second circuit board comprises a plurality of second conductive terminals, wherein the engaging portion is detachably connected to the rotatable component so that the first conductive terminals and the second conductive terminals are electrically connected to each other to generate an identification signal; a detector slidably disposed on the frame body; and a controller disposed on the frame body and configured to receive the identification signal and adjust positions of the carrying platform, the holding bed and the detector relative to the light generator according to the identification signal respectively, wherein the rotor is controlled by the controller to rotate an object carried on the holding component of the holding bed 
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 8-20 are allowed by virtue of their dependence.
Regarding claim 21: 
The best prior art,  US 7722814 (Egawa), US 9088097 (Kim), and US 9281638 (McBroom), disclose a connection assembly, but fail to teach the details of a connection assembly adapted for a tomographic imaging system, comprising: a carrying platform comprising a rotatable component, a plurality of first conductive terminals, and a connection component, wherein the connection component is passed through an opening of the rotatable component and supporting the first conductive terminals, and the rotatable component is configured to be driven to rotate by a rotor; and a holding bed comprising a holding component, a bearing and a plurality of second conductive terminals, wherein the holding component comprises an engaging portion and a space, the second conductive terminals are accommodated within the space and connected to the holding component through the bearing, wherein the engaging portion and the rotatable component are detachably connected to each other so that the second conductive terminals are spatially corresponding to and electrically connected to the first conductive terminals to generate an identification signal, and the holding component is driven by the rotor to rotate relative to the first conductive terminals, the second conductive terminals and the connection component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884